NUMBER 13-22-00072-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                          IN RE HUMBERTO ROSALES CRUZ


                        On Petition for Writ of Habeas Corpus.


                               MEMORANDUM OPINION
                    Before Justices Hinojosa, Tijerina, and Silva
                    Memorandum Opinion by Justice Hinojosa1

        Relator Humberto Rosales Cruz has filed a pro se pleading which we construe as

a petition for writ of habeas corpus. Relator alleges that the judgment and record in his

underlying criminal proceedings indicate that he was convicted of murder, but relator

argues that he was instead found guilty of attempting to commit murder under the

influence of sudden passion. See TEX. PEN. CODE ANN. § 19.02(d). Relator thus alleges

that his conviction is void and habeas relief is appropriate.


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
       The Texas Constitution grants courts of appeals original jurisdiction only where

specifically prescribed by law. See TEX. CONST. art. V, § 6. The original jurisdiction of a

court of appeals to issue a writ of habeas corpus is limited to those cases in which a

person’s liberty is restrained because the person has violated an order, judgment, or

decree that has been rendered in a civil case. See TEX. GOV’T CODE ANN. § 22.221(d).

The intermediate courts of appeals do not have original habeas corpus jurisdiction in

criminal matters. See Ex parte Braswell, 630 S.W.3d 600, 601–02 (Tex. App.—Waco

2021, orig. proceeding); In re Quinata, 538 S.W.3d 120 (Tex. App.—El Paso 2017, orig.

proceeding); In re Ayers, 515 S.W.3d 356 (Tex. App.—Houston [14th Dist.] 2016, orig.

proceeding). Therefore, this Court lacks jurisdiction to consider relator’s petition

requesting habeas corpus relief.

       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that we lack jurisdiction over relator’s

claims. Accordingly, we dismiss the petition for writ of habeas corpus for want of

jurisdiction.


                                                              LETICIA HINOJOSA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
23rd day of February, 2022.




                                            2